UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 oTransition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0 - 52280 SCOUT EXPLORATION, INC. (Exact name of Small Business Issuer as specified in its charter) Nevada 98-0504670 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 609-475 Howe Street, Vancouver, BC V6C 2B3 (Address of principal executive offices) (604) 608-6314 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoþ There are 13,947,000 common shares of Scout Exploration, Inc. issued and outstanding as of August 15, 2012. Explanatory Note: The purpose of this Amendment to the report on Form 10-Q for the period ended March 31, 2009, is to disclose the company’s financial statements which have been restated to reflect the company’s investment in Kerrisdale Resources Limited (“KRL”), which was originally accounted for as a controlled subsidiary, but on review of the terms of the purchase agreement, we have determined that KRL was not controlled and is accounted for herein using the cost method. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Scout Exploration, Inc. (an Exploration Stage Enterprise) Interim Financial Statements (Unaudited) (presented in US dollars) March 31, 2009 2 INDEX Interim Balance Sheets 3 Interim Statements of Stockholders’ Deficit 4 Interim Statements of Operations 5 Interim Statements of Cash Flows 6 Notes to the Interim Financial Statements 7 The accompanying notes are an integral part of these financial statements. 3 Scout Exploration, Inc. (an Exploration Stage Company) Interim Balance Sheets (Unaudited) (Presented in US Dollars) March 31, September 30, As restated (note 3) Assets Current Cash $ $ Prepaid expenses - $ $ Liabilities Current Accounts payable and accrued liabilities (note 6) $ $ Due to related parties (Note 6) - Stockholders' Deficit Preferred stock Authorized: 1,000,000 shares with par value of $0.01 Issued: Nil (2007 - Nil) - - Common stock Authorized: 50,000,000 shares with par value of $0.001 Issued: 8,947,000 (September 30, 2008 - 8,847,000) Subscriptions received in advance Subscriptions receivable ) ) Additional paid in capital Accumulated deficit ) $ $ Going Concern (Note 1) The accompanying notes are an integral part of these financial statements. 4 Scout Exploration, Inc. (an Exploration Stage Company) Interim Statements of Stockholders' Deficit (Unaudited) (Presented in US Dollars) From Incorporation on February 1, 1999 to March 31, 2009 As Restated (note 3) Shares of Additional Subscriptions common Capital paid-in received Subscriptions Accumulated stock stock capital in advance receivable Deficit Total Balance February 1, 1999 - $
